Citation Nr: 1513384	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  11-11 723A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include major depression and anxiety disorder.

3. Entitlement to service connection for headaches, to include as due to an undiagnosed illness.

4. Entitlement to service connection for night sweats, to include as due to an undiagnosed illness.

5. Entitlement to service connection for fatigue, to include as due to an undiagnosed illness.

6. Entitlement to service connection for asthma/allergies, to include as due to an undiagnosed illness.

7. Entitlement to service connection for joint pains and body aches, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Leann Baker, Agent


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from February 1988 to August 1988 and from November 1990 to July 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a hearing before the undersigned Acting Veterans Law Judge in February 2014, for which she did not appear.  In May 2014, she submitted a statement that she was unable to attend her hearing due to weather, and requesting her hearing be rescheduled.  A request to reschedule a hearing for which the Veteran did not appear may be granted upon a showing of good cause.  38 C.F.R. § 20.702(d) (2014).  The Board finds the Veteran has presented good cause for not attending her scheduled hearing in February 2014.  As such, the case must be remanded to schedule the Veteran for another Board hearing per her request.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing per her request.  Appropriate notification should be given to the appellant and her representative, and such notification should be documented and associated with the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




